Citation Nr: 0843483	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an in-grown toenail 
disability.

2.  Entitlement to service connection for bilateral calcaneal 
spurs.

3.  Entitlement to an increased (initial) rating for service-
connected post-traumatic stress disorder (PTSD) in excess of 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Massachusetts Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1969 to June 1971.  Service in the Republic of 
Vietnam is indicated by the record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In October 2008, the veteran presented sworn testimony during 
a personal hearing in Boston, Massachusetts, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.  


FINDINGS OF FACT

1.  The veteran participated in combat.

2.  The evidence of record demonstrates that the veteran's 
in-grown toenail disability pre-existed his active military 
service.

3.  The competent medical evidence of record indicates that 
the veteran's in-grown toenail disability was aggravated by 
his active military service.

4.  There is no competent medical evidence of record which 
indicates that the veteran's bilateral calcaneal spurs are 
related to his military service.

5.  The veteran's PTSD is manifested by depression, anxiety, 
chronic sleep impairment, irritability, intrusive thoughts, 
flashbacks, disturbances of mood and motivation, and 
avoidance.  There is no evidence of suicidal ideation, 
obsessional rituals, abnormal speech, near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, or inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing in-grown toenail disability 
was aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).

2.  The veteran's bilateral calcaneal spurs were not incurred 
in or aggravated by his active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Resolving all doubt in the veteran's favor, the Board 
finds that the criteria for an increased disability rating of 
50 percent for the veteran's PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for an 
in-grown toenail disability and bilateral calcaneal spurs 
(claimed as "bilateral foot condition").  He also seeks 
entitlement to an increased initial disability rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in VCAA 
letters dated April 2005 and January 2006.  The letters 
indicated that in order for service connection to be granted 
there must be evidence of an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between the 
disability and an injury, disease, or event in military 
service.  

As to the veteran's current claim of entitlement to an 
initial increased rating for the service-connected PTSD, the 
Board recognizes that the aforementioned VCAA letters did not 
specifically include information pertaining to evidence 
necessary to substantiate a claim for a higher rating; 
however, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003. 

The RO informed the veteran of VA's duty to assist him in the 
development of his claims in the above-referenced VCAA 
letters.  Specifically, the veteran was informed that VA 
would assist him in obtaining relevant records from any 
Federal agency, including those from the military, VA Medical 
Centers, and the Social Security Administration.  With 
respect to private treatment records, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
request such records.  The veteran was also advised in the 
letters that a VA examination would be scheduled if necessary 
to make a decision on his claims.  

The April 2005 and January 2006 letters emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

The both letters specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a VCAA 
letter dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The March 2006 letter also advised the veteran 
as to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the March 2006 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records that the veteran may not have submitted, and reports 
of treatment while attending training in the Guard or 
Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the veteran's 
claims were re-adjudicated in a statement of the case (SOC) 
dated July 2006, following the issuance of the March 2006 
letter.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  
The Board notes that the veteran received notice of the 
Vazquez-Flores decision in a letter from the RO dated August 
2008.  However, relying on the informal guidance from the VA 
Office of the General Counsel and a VA Fast Letter issued in 
June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds 
that the Vazquez-Flores decision does not apply to the 
present case.  According to VA Office of General Counsel, 
because this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The veteran has not alleged that he received inadequate VCAA 
notice.
See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008), [holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).
In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The pertinent evidence of 
record includes the veteran's statements, service treatment 
records, as well as, private and VA treatment records.  
Additionally, the veteran was afforded VA examinations in 
July 2005 and January 2006.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims.  He has retained the services of a 
representative and testified at a personal hearing before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.


1.  Entitlement to service connection for an in-grown toenail 
disability.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2008).
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008).  "Clear and unmistakable evidence" is a 
more formidable evidentiary burden than the preponderance of 
the evidence standard.  
See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting 
that the "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of a 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

Analysis

The veteran acknowledges that his in-grown toenail disability 
pre-existed his enlistment, and this is amply demonstrated in 
the service treatment records.  He contends that his in-grown 
toenail disability was aggravated by the demands of active 
military service.  See, e.g., October 2008 Board hearing 
transcript, pg. 3.  

Initially, the Board recognizes that a current diagnosis of 
in-grown toenails was not identified by the July 2005 VA 
examiner.  However, VA treatment records repeatedly document 
the veteran's complaints of and treatment for chronic in-
grown toenails.  See, e.g., VA treatment records dated 
February 2005 and May 2005.  Accordingly, a current diagnosis 
of in-grown toenails is established.





(i.)  Presumption of soundness

For reasons expressed immediately below, the Board finds that 
the evidence of record clearly and unmistakably establishes 
that the veteran had an in-grown toenail disability which 
pre-existed his military service.

Crucially, Department of Health and Hospitals records, which 
were contained in the service treatment records, documented 
pre-service treatments for an in-grown right great toenail in 
January 1963, November 1963, May 1964, October 1964, 
September 1965, and April 1969.  Further, the April 1969 
enlistment examination specifically indicated that the 
veteran suffered from "recurrent infected toenails."  The 
1969 examiner noted that the veteran had a history of "in-
grown toenails," but that the toenails were "clear at 
present."  Accordingly, as the disability undoubtedly pre-
existed service and was noted upon enlistment examination, 
the statutory presumption of soundness does not apply.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002).  Moreover, the veteran 
has not disputed that his in-grown toenail disability 
preceded his enlistment into military service.  Indeed, he 
maintains that this disability pre-dated his enlistment into 
active military service.  See October 2008 Board hearing 
transcript, pg. 3.  

Accordingly, the presumption of soundness on enlistment has 
been rebutted.  

(ii.)  Aggravation

If, as here, the presumption of soundness is rebutted, the 
Board must then address the matter of whether the presumption 
of aggravation has been rebutted by clear and unmistakable 
evidence.  Thus, the Board will move on to a discussion of 
aggravation.  

A pre-existing disability will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. 
§ 3.306 (2008).  After a through review of the record, the 
Board finds that the evidence of record demonstrates that the 
veteran's in-grown toenail disability was permanently 
worsened beyond the natural progression of the disability due 
to his active military service.

The veteran's service treatment records document several 
treatments [including surgical removal] of in-grown toenails 
in July 1969 and August 1969.  This evidence of medical 
treatment within months of the veteran's enlistment into 
military service is consistent with his contentions that his 
in-grown toenails initially became aggravated during basic 
training.  See Veteran's statement dated January 2005.  

The Board recognizes that there are no subsequent treatment 
records documenting in-service medical treatment for the in-
grown toenails after August 1969.  However, the record 
indicates that the veteran was stationed in Vietnam from 
December 1969 to November 1970.  Further, his Form DD-214 
shows that he is the recipient of the Combat Infantry Badge.  
Accordingly, pursuant to 38 C.F.R. § 3.304(d), the veteran is 
afforded the combat presumption and his lay testimony that an 
injury or disease was incurred or aggravated during combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, condition 
or hardships of such service, even though there is no 
official record of such incurrence or aggravation.  See also 
38 U.S.C.A. § 1154(b) (West 2002).

At the October 2008 personal hearing, the veteran presented 
sworn testimony that his in-grown toenail disability worsened 
significantly after the initial in-service surgeries to 
remove his in-grown toenails.  See October 2008 Board hearing 
transcript, pgs. 3-4.  He stated that the toenails grew back 
deformed and caused persistent discomfort.  See Id.  The 
Board has no reason to disbelieve the veteran's sworn 
testimony, given at the October 2008 hearing, concerning the 
significant worsening of his in-grown toenails in military 
service.  The veteran's testimony is consistent with the 
initial service treatment records, which as indicated above, 
showed numerous toenail problems and complains of toe pain.  
Moreover, the May 1971 separation examination documented the 
veteran's continued "foot trouble."  Accordingly, the Board 
accepts the veteran's testimony as credible and probative.
In sum, the competent evidence of record demonstrates that 
the veteran's in-grown toenail disability was permanently 
aggravated as a result of active military service.  This 
conclusion is supported by the veteran's service treatment 
records and his personal hearing testimony.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the veteran's pre-existing in-grown toenail disability 
was aggravated beyond the normal progression of the 
disability during service.  The benefit sought on appeal is 
therefore granted.

Additional comment

The Board wishes to make it clear that service connection is 
granted only for disability resulting from in-service 
aggravation of the pre-existing in-grown toenail disability.  
It is not the Board's responsibility to determine the degree 
of aggravation in the first instance.  See 38 C.F.R. § 4.22 
(2008).


2.  Entitlement to service connection for bilateral calcaneal 
spurs.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

With regard to Hickson element (1), current disability, X-
rays of the veteran's feet, conducted in conjunction with the 
July 2005 VA examination, showed that the veteran has 
bilateral calcaneal heel spurs.  Accordingly, Hickson element 
(1) is satisfied.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no evidence of the development of 
bilateral calcaneal spurs during the veteran's military 
service or for years thereafter.  Moreover, although the May 
1971 separation examination noted "foot trouble," the 
service treatment records were otherwise absent any diagnosis 
of or treatment for bilateral calcaneal spurs.  As indicated 
above, this "foot trouble" clearly referenced the veteran's 
in-grown toenail problems.  Additionally, the veteran was not 
diagnosed with bilateral calcaneal spurs until the July 2005 
VA examination, over thirty years after his release from 
active military service.  

Crucially, the Board notes that although the veteran has 
previously made several vague statements as to his 
"bilateral foot condition" developing while he was in 
military service, he recently testified, under oath, that he 
does not remember incurring any bilateral calcaneal spurs 
while in military service.  See October 2008 Board hearing 
transcript, pgs. 6-7.  He further stated that he had no idea 
why that issue of service connection was even on appeal.  See 
Id at pg. 6.  Accordingly, while the combat presumption would 
typically be for application in this circumstance, the 
veteran has explicitly indicated that he did not incur or 
aggravate his bilateral calcaneal spurs in military service.  

Additionally, as indicated above, there is absolutely no 
evidence of bilateral calcaneal spurs during service, and the 
disability was not diagnosed until more than thirty years 
after the veteran's discharge from military service.  The 
only evidence of bilateral calcaneal spurs in-service or for 
over thirty years thereafter are the veteran's own vague and 
shifting statements.  The Board finds those statements to be 
lacking in probative value in light of the entire medical 
history, which shows no such problems in-service or for 
decades thereafter.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim as 
to the matter of the incurrence of in-service disease or 
injury.  Hickson element (2) is not satisfied, and the claim 
fails on that basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of disease or injury, it 
follows that Hickson element (3), medical nexus, is 
necessarily lacking as well.  In fact, the record is 
pertinently negative for any competent medical evidence 
demonstrating a nexus between the veteran's currently 
diagnosed bilateral calcaneal spurs and his military service.  

The only evidence of record in support of the veteran's claim 
is his lay statements, made prior to his recent admission 
that he has no memory of incurring bilateral calcaneal spurs 
in service.  To the extent that the veteran contends that a 
medical relationship exists between his current bilateral 
calcaneal spurs and military service, his opinions is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 
2 Vet. App. 492, 495-95 (1992); see also Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).  Such statements offered in 
support of the claim are not competent medical evidence and 
do not serve to establish a medical nexus.  

The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), detailed above, pertaining to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. at 
120-121 [there must be medical evidence demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  As was discussed 
above, the veteran was initially diagnosed with bilateral 
calcaneal spurs through the July 2005 VA examination.  He 
also testified that he experiences symptomatology associated 
with this condition, "once in a blue moon."  See October 
2008 Board hearing transcript, pg. 6.  Accordingly, 
supporting medical evidence demonstrating continuity of 
symptomatology after service is lacking in this case.  

Further, the Board finds that the circumstances presented 
herein differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case while there are is a 
current diagnosis of bilateral calcaneal spurs, the veteran 
specifically testified that he did not recall any incurrence 
of bilateral calcaneal spurs in-service.  As such, a VA 
medical nexus opinion is not necessary.  

Accordingly, Hickson element (3) is also not satisfied.

Conclusion

Accordingly, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for bilateral calcaneal 
spurs, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  The benefit 
sought on appeal is denied. 


3.  Entitlement to an increased (initial) rating for service-
connected PTSD, in excess of 30 percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).
The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2008).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.
50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  

See 38 C.F.R. § 4.130 (2008) [incorporating by reference the 
VA's adoption of the DSM-IV for rating purposes].

Analysis

The veteran seeks an initial disability rating in excess of 
30 percent for his service-connected PTSD.

For the reasons expressed immediately below, the Board finds 
that the veteran's symptoms more approximately warrant the 
assignment of a 50 percent rating under Diagnostic Code 9411.

Schedular rating

As indicated above, a 50 percent disability rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  

With respect to the veteran's affect, in the January 2006 VA 
examination report, the examiner described the veteran's 
affect as "anxious." Notably, though, the examiner went on 
to state that the veteran was "euthymic."  See January 2006 
VA examination.

With regard to the veteran's speech, the January 2006 VA 
examiner did not note any abnormalities.  Consistently, the 
veteran's examination and treatment records demonstrated no 
evidence of 'circumstantial, circumlocutory, or stereotyped 
speech.'  

While the January 2006 VA examiner indicated that there was 
no evidence that the veteran suffered from panic attacks, he 
did describe the veteran's report of intrusive thoughts and 
flashbacks.  In particular, the examiner noted that the 
veteran's intrusive recollections occur on a daily basis.  
Consistently, the veteran testified that he experiences daily 
flashbacks of Vietnam.  See October 2008 Board hearing 
transcript. pgs. 13-14.

The examination and treatment records do not indicate any 
abnormalities in comprehension, memory, or judgment related 
to the veteran's PTSD.  However, in a recent March 2006 
statement, the veteran did indicate that he was beginning to 
experience some "loss of memory recall."  See Notice of 
Disagreement dated March 2006.

The veteran's depression, irritability, and anger are 
documented in his examination and treatment records.  
Specifically, the January 2006 VA examiner noted the 
veteran's statement that he "thinks of what I have done and 
what I didn't do [in Vietnam]" on a daily basis.  Further, 
the examiner reported that the veteran suffers from 
"survivor's guilt."  See January 2006 VA examination.  
Additionally, private treatment records indicate that the 
veteran suffers from the PTSD symptom of depression, for 
which he is currently prescribed medication.  See Treatment 
record from Dr. D.S. dated June 2006.  

With regard to work relationships, the record demonstrates 
that the veteran was employed for thirty-one years with the 
same company prior to retiring and he now works as a school 
custodian.  See October 2008 Board hearing transcript, pgs. 
9-10.  The veteran testified that although he did not have 
any significant problems at his original occupation, he has 
experienced significant trouble with employers in recent 
years.  Specifically, he stated that he was fired from a job 
three years ago because he got into a verbal altercation with 
a supervisor.  His interpersonal problems have continued at 
his current custodial job, where he has received reprimands 
and was transferred as a result his irritability.  See 
October 2008 Board hearing transcript, pgs. 9-10.  

With respect to social relationships, the Board observes that 
the veteran has been married for over thirty years.  See 
January 2006 VA examination.  However, the Board recognizes 
that the veteran's social relationships have been 
significantly affected by his PTSD symptoms.  In particular, 
the veteran testified that he removes himself from family 
gatherings because "someone will always say something to 
upset me."  See October 2008 Board hearing transcript, pg. 
12.  The veteran further testified that he prefers to be 
alone, tending to isolate himself in social situations.  He 
indicated that he does have one close friend, who he sees 
once a year.  See October 2008 Board hearing transcript, pg. 
11.   

Additionally, the VA examination report, the private 
treatment records, and the veteran's personal hearing 
testimony indicate that the veteran suffers from serious 
sleep impairment, which includes vivid nightmares, racing 
thoughts, and physical symptoms including sweating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating are examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

The Board further notes that in addition to taking daily 
prescription medication, the veteran receives weekly therapy 
to address his PTSD symptoms.  See October 2008 Board hearing 
transcript, pg. 7.  Notably, the GAF score assigned in the 
January 2006 VA examination [53] is reflective of moderate 
impairment due to PTSD, which is consistent with a 50 percent 
disability rating.  

In short, the veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example impaired abstract thinking or judgment, panic 
attacks, difficulty understanding complex commands, or 
circumstantial, circumlocutory, or stereotyped speech.  
However, having all of the symptoms found in the schedular 
criteria is not required for a 50 percent rating to be 
assigned.  See 38 C.F.R. § 4.7 (2008).

After a thorough review of the evidence, the Board finds that 
the impact of the veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  Criteria for 
the assignment of a 50 percent rating which have arguably 
been met or approximated, include disturbances of motivation 
and mood, avoidance, depression, intrusive thoughts, chronic 
sleep impairment, and impaired work and social relationships.  
Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that an increased rating to 50 
percent is warranted based on the veteran's manifested PTSD 
symptomatology.  See 38 C.F.R. § 4.3 (2008).

The Board also considered the assignment of a rating in 
excess of 50 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran 
is not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For the reasons expressed immediately below, the 
Board has determined that the evidence does not support a 
conclusion that the veteran has symptoms of total 
occupational and social impairment, which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

There is no evidence of suicidal or homicidal thoughts, nor 
is there any indication the veteran has obsessional rituals 
which interfere with routine activities, illogical, obscure, 
or irrelevant speech, or near-continuous panic or depression 
affecting the ability to function independently, or impaired 
impulse control.  Further, the evidence does not show spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances, or inability 
to establish and maintain effective relationships.

Moreover, a review of the medical evidence indicates that the 
veteran's psychiatric symptomatology centers on his 
depression, anxiety, sleep impairment, anger, irritability, 
and disturbances of mood and motivation.  As detailed in the 
law and regulations section above, these symptoms are more 
congruent with the currently assigned 50 percent disability 
rating.

Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  The veteran 
himself does not appear to endorse the severe symptoms which 
are consistent with a 100 percent rating.

Thus, resolving all reasonable doubt in the veteran's favor, 
the Board finds that the symptomatology associated with the 
veteran's PTSD more closely approximates that which allows 
for the assignment of a 50 percent disability rating, and no 
higher, under 38 C.F.R. § 4.7 (2008).

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.
In the instant case, the veteran's disability rating for PTSD 
has been initially evaluated as 30 percent disabling, 
effective from January 25, 2005, the date of his claim.  

It appears from the medical records and the veteran's own 
statements that the PTSD symptomatology has not appreciably 
changed since the date of service connection. The January 
2006 VA examination report as well as the veteran's 
therapeutic treatment records indicate that the disability 
remained relatively stable throughout the period.  The Board 
therefore finds that a 50 percent disability rating may be 
assigned for the entire period from January 25, 2005.  There 
appears to have been no time during which the schedular 
criteria for a 70 or 100 percent rating were met or 
approximated. 

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
PTSD.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  
The veteran indicated that although he sometimes experiences 
difficulties interacting with co-workers and supervisors, he 
is able to maintain regular employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  The record demonstrates that the veteran 
has not required hospitalization as a result of his PTSD 
symptomatology.  Further, the record does not indicate any 
other reason why an extraschedular rating should be 
assigned.  Accordingly, because there is no factor which 
takes the disability outside the usual rating criteria, the 
Board therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 50 percent 
disability rating, but no higher, for the veteran's service-
connected PTSD.  


ORDER

Entitlement to service connection for an in-grown toenail 
disability is granted.

Entitlement to service connection for bilateral calcaneal 
spurs is denied.

An initial disability rating of 50 percent, but no higher, is 
granted for PTSD, subject to controlling regulations 
applicable to the payment of monetary benefits.




____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


